Citation Nr: 1334951	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  04-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as due to exposure to herbicides or secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  He also was a member of the U.S. Army Reserve. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an August 2003 rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  The Board remanded the claim for additional development in November 2005, September 2009, and August 2011.  In November 2012 the Board denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The parties then entered into a Joint Motion for Remand (JMR) in June 2013 in which they agreed to vacate the Board's November 2012 rating decision and return the case to the Board.  The Court implemented the terms of the JMR in a June 2013 Order.

The Veteran testified before the undersigned Veterans Law Judge in July 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board failed to assure compliance with a prior remand in violation of Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, an examination request in the August 2011 Board remand directed that the examiner comment on certain arguably positive evidence.  The examination took place in July 2012 and the examiner, while reporting that he reviewed the claims file in its entirety, did not specifically reference the cited evidence. Additionally, the parties agreed that the February 2012 examination was inadequate because the examiner did not provide a sufficient rationale for his conclusion that the Veteran's hypertension was not caused by herbicides.  The JMR directed that the Board obtain another medical opinion that particularly discussed the evidence referenced in the August 2011 remand as well as which provided an adequate rationale for the conclusion that the Veteran's hypertension was unrelated to herbicides.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate examiner addressing the etiology of the Veteran's hypertension.  The examiner should review the claims file in conjunction with the examination and answer the following questions:

(1) Is it at least as likely as not (at least 50 percent likely) that the Veteran's hypertension was caused or aggravated (made permanently worse) by his PTSD?  

	The examiner should provide a complete rationale for his or her conclusion.  In doing so, the examiner should specifically discuss a September 2009 opinion of the Veteran's primary care doctor to the effect that 50 percent of his hypertension was caused by PTSD.  The examiner should also discuss various records that suggested that the Veteran experienced elevations in blood pressure or palpitations when he was feeling anxious.  These included a March 2008 blood pressure reading that was elevated at a time that the Veteran was reporting emotional difficulties, a suggestion in April 2007 by a nurse that the Veteran should have his blood pressure taken since he was having psychiatric symptoms, and a September 2003 treatment record indicating that the Veteran's anxiety was accompanied by heart palpitations.  

(2)  Is it at least as likely as not that the Veteran's hypertension was caused or made permanently worse by exposure to herbicides?  

The examiner should provide a complete rationale for his or her opinion, including a discussion of whether exposure to herbicides could cause hypertension to develop later in a Veteran's life.  It is insufficient to note that hypertension is not a disorder that is presumptively associated with exposure to herbicides.  

(3)  Is it at least as likely as not that the Veteran's hypertension was caused or made permanently worse by any other disease or injury in service?  A complete rationale for the opinion should be provided in the report of examination.

If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she should explain why this is the case.

In order to ensure compliance with the Court Order, the RO must ensure that the examiner complies with all of these specific directives, including the provision of adequate rationales.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 


Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


